United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3120
                      ___________________________

        Tynisha Latrice Reinerio, now known as Akosua Tanisha Aaebo

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 Bank of America N.A.; Countrywide Financial Corporation; Countrywide Home
      Loans, Inc.; CWAB, Inc.; Bank of New York Mellon; Southlaw P.C.

                    lllllllllllllllllllllDefendants - Appellees
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: June 1, 2018
                             Filed: June 6, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.
       Akosua Tanisha Aaebo, formerly known as Tynisha Latrice Reinerio, appeals
from the order of the District Court1 dismissing her claims as barred by res judicata
and denying her motion to remand. She has also filed a motion in this Court for
judicial notice.

       After de novo review, we conclude that the District Court did not err in
dismissing Aaebo’s claims. See C.H. Robinson Worldwide, Inc. v. Lobrano, 695 F.3d
758, 763–64 (8th Cir. 2012) (standard of review); see also Chesterfield Vill., Inc. v.
City of Chesterfield, 64 S.W.3d 315, 318–20 (Mo. 2002) (applying the Missouri
common-law doctrine of claim preclusion); U.S. Fid. & Guar. Co. v. Commerical
Union Ins. Co., 943 S.W.2d 640, 642 (Mo. 1997) (“The granting of a motion to
dismiss for failure to state a claim is a final judgment on the merits sufficient to raise
the defense of res judicata in a later proceeding.”). We further conclude that the
District Court did not err in denying Aaebo’s motion to remand. See Block v. Toyota
Motor Corp., 665 F.3d 944, 947–48 (8th Cir. 2011) (reviewing de novo the denial of
a motion to remand and explaining the fraudulent joinder standard).

     We affirm the judgment of the District Court and deny Aaebo’s pending
motion.
                    ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                           -2-